Citation Nr: 1229269	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right inguinal hernia disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), that declined to reopen the Veteran's claim of service connection for a right inguinal hernia disability; denied the Veteran's claims for service connection for a low back disability and an acquired psychiatric disorder, to include PTSD; and continued a noncompensable disability rating for a right little finger disability.

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The issues of whether new and material evidence has been submitted to reopen the Veteran's claim of service connection for a right inguinal hernia disability, service connection for an acquired psychiatric disorder, to include PTSD, and an increased disability rating for a right little finger disability were subsequently remanded in December 2009.

In December 2009, the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a November 2010 Order of the Court vacated the part of the decision denying the claim and remanded the claim for readjudication in accordance with the Joint Motion for Remand.

In May 2011, the Board denied the entitlement to a compensable disability rating for residuals of a fracture of the right little finger, and remanded the additional issues for further development. 

The issues of whether new and material evidence has been received to reopen the claim for service connection for a right inguinal hernia disability and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran has an acquired psychiatric disorder, to include PTSD, schizophrenia and schizoaffective disorder, that began during, was otherwise caused by, or is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia and schizoaffective disorder, have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes here that the record reflects that the Veteran was denied entitlement to service connection for PTSD in an August 1996 rating decision.  The notification and development requirements for claims to reopen differ substantially from those for a claim for entitlement to service connection.  However, here as the Veteran's claim on appeal was initiated paranoid schizophrenia, and not PTSD, the Board finds that this is not a claim to reopen, but a service connection claim for a separate disorder. 

In correspondence dated in July 2003, the RO satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  While the Veteran had not been provided notice of the process by which initial disability ratings and effective dates are established, given that his claim for service connection was denied by the RO and is also being denied by the Board, as discussed herein, there is no potential effective date or disability rating issue that would warrant additional notice.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, Social Security Administration records, and VA treatment records.  

In its December 2009 remand, the Board instructed the AOJ to provide the Veteran with a VA examination to determine whether he had a diagnosis of PTSD that met the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV) criteria and, if so, whether it was related to service.  In addition, the examiner was asked to provide an opinion as to whether the Veteran had any other psychiatric disabilities that were related to service.  The Veteran was provided with the examination in January 2010; however, the examiner did not provide an adequate rationale for the opinion rendered.  The Board again remanded the case to return the Veteran's claims file to the VA examiner who provided the opinion in order for him to provide the required rationale.  The examiner provided an addendum opinion in June 2011, with an adequate rationale to support his opinion.  As such, the Board finds that RO has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

In this case, during the hearing, the Veteran initially withdrew his claim for entitlement to service connection for paranoid schizophrenia; however, upon discussion with the undersigned with regard to the further development on the Veteran's part as to an appropriate diagnosis, the Veteran and his representative decided that the claim should stay on appeal.  At that point, the undersigned Acting Veterans Law Judge took testimony on the issue.  The undersigned suggested that the Veteran submit additional medical evidence to substantiate his claims and provided the Veteran the opportunity to ask questions.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended. Prior to these amended regulations, to establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2011).  See also VBA Training Letter No. 10-05 (July 16, 2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has contended that he experienced confusion and stress during his period of service when he served as an infantryman.  In addition, he attested at his October 2009 hearing that he currently experiences PTSD in addition to his paranoid schizophrenia. 

The Veteran's service treatment records do not reflect any treatment for or diagnosis of a psychiatric disorder.  His April 1970 pre-induction Report of Medical History reflected his report that he did not have any psychiatric symptoms, including nervous trouble of any sort, depression or excessive worry, nightmares or a drinking or narcotic habit.  His April 1970 pre-induction and January 1972 separation Reports of Medical Examination his reflected normal psychiatric examinations. 

A June 1981 medical record shows that the Veteran was found to be tense, nervous and tight, and was prescribed valium.  

Social Security Administration records show that the Veteran was considered disabled as of July 1988, due to schizophrenia.  On his disability report, the Veteran indicated that his schizophrenia began bothering him in 1984.

A medical record dated in July 1988 shows the Veteran was aware that he had an abnormal way of thinking.  In August 1988, he was given a provisional diagnosis of a psychological disorder.  In July 1992, the examiner's impression was a history of paranoid schizophrenia.

A November 1995 VA general medical examination shows that the Veteran had a known mental disorder, but that he appeared satisfactorily in the office.  

VA medical records showing treatment from December 2002 to June 2003 reflect ongoing treatment for chronic schizophrenia, paranoid type.  

A January 2010 VA examination report shows that the Veteran reported that he had been hospitalized twice for paranoid schizophrenia in 1990.  Upon examination, the Veteran did not identify any specific traumatic stressors, but reported that he often thinks about his military unit and how often they moved to different countries while he was on active duty.  He reported that his thought symptoms started in the early 1980's, and his depression began in the late 1980's.  The examiner diagnosed schizoaffective disorder, probably bipolar type.  The examiner noted that the Veteran's reports were circumstantial and disorganized, and that he was unable to obtain much detailed information.  Thus, he focused on attempts to identify any possible in-service traumatic stressors.  Despite repeated questions in this regard, the Veteran identified no significant in-service traumatic stressors.  In addition, the Veteran identified none of the symptoms necessary for a diagnosis of PTSD meeting the DSM-IV criteria.  

The examiner noted that, careful review of the claims file revealed no in-service symptoms of schizophrenia, schizoaffective disorder, or PTSD, and that he could not find any evidence of a current diagnosis of PTSD.  He concluded that the Veteran did not have a diagnosis of PTSD, but that his thought symptoms and mood symptoms reflected schizoaffective disorder, formally diagnosed as schizophrenia - paranoid.  He opined that it was less likely as not that schizoaffective disorder was caused by military service.  

The VA examiner was asked to augment his opinion, and he provided an addendum in June 2011.  The examiner noted that the Veteran identified no in-service stressors, and his reports regarding service appeared to reflect only ruminations not driven by his thought disorder, regarding service.  Review of the Veteran's medical records revealed no diagnosis of PTSD.  With regard to the thought disorder, the examiner noted that the Veteran had reported the onset of symptoms 10 years or more after his discharge from service.  Based on this and the fact that the Veteran's service treatment records did not show any treatment for or reports of a psychiatric disorder, the examiner concluded that it was less likely as not that the Veteran's schizoaffective disorder symptoms are caused by or a result of military service.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of a psychiatric disorder, schizoaffective disorder, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his psychiatric disorder to service.  The Board notes here that there is no evidence in the record of a diagnosis of PTSD.  In fact, the VA examiner provided a detailed analysis as to the fact that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  Without a current diagnosis, service connection cannot be granted.  

With regard to his schizoaffective disorder, or schizophrenia, the Veteran reported that he began having psychiatric symptoms such as confusion in service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Psychiatric symptoms fall into such a category.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza, 7 Vet. App. at 511.  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of in-service psychiatric symptoms and their continuity since active duty are not credible, for the following reasons.  The Veteran's service treatment records do not reflect any treatment for or diagnosis of a psychiatric condition.  In fact, the Veteran never reported any psychiatric symptoms, even though he was seen on multiple occasions for issues such an inguinal hernia and a fractured finger.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has contradicted himself with regard to the onset of his psychiatric symptoms.  In his Social Security Administration application, the event indicated that his schizophrenia did not start bothering him until 1984, 12 years after his discharge.  In addition, at his January 2010 VA examination, the Veteran reported that the onset of his thought problems was in the early 1980's.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset of his psychiatric symptoms and the continuation of these symptoms from his discharge are of limited probative value. 

Finally, the Veteran's statements with regard to the in-service onset of psychiatric symptoms are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  The first post-service medical record showing any indications of a psychiatric disorder is in 1981, when the Veteran was found to be tense and was provided with valium.  However, this record is almost 10 years after the Veteran's discharge.  The Veteran was not diagnosed with schizophrenia until the mid 1980's.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

In terms of evidence providing an etiology between the Veteran's current back condition and his time on active duty, the Board notes that there is no medical evidence which provides such a link.  The examiner who provided the January 2010 VA examination and the June 2011 addendum found that the Veteran's schizoaffective disorder was less likely as not related to service.  He based his opinion on the Veteran's reports that his symptoms did not begin until the 1980's.  This examiner did not consider the Veteran's contentions that he began having confusion in service.  However, since these statements have been found to be not credible, the Board finds that this does not affect the validity of this examination report.  As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty.  Shedden, supra.

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his psychiatric disorder and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Therefore, while the Veteran is competent to describe his psychiatric disability, the Board accords his statements regarding the etiology of the Veteran's psychiatric disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his psychiatric disorder and his military service.  In contrast, the VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, the VA medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board accords great probative weight to the VA examiner's opinion.

As such, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia and schizoaffective disorder, is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia and schizoaffective disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia and schizoaffective disorder, is denied.


REMAND

Regarding whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a right inguinal hernia disability, the Board has remanded this issue twice in order to provide the Veteran with appropriate notice.  The Court in Kent v. Nicholson requires that the Secretary look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board remanded this claim in December 2009 in order to provide the Veteran with notice as to the specific evidence necessary to reopen his claim for service connection.  However, a January 2010 notice letter from the RO did not contain the basis upon which the prior claim was denied and did not provide the specific evidence that would be required to substantiate the element needed for service connection that was found insufficient in the prior denial (i.e., an opinion relating the Veteran's right inguinal hernia disability to his service, to an event or injury in service, or to a service-connected disability).  The Board again remanded this claim in May 2011; however, the notice letter to the Veteran referred to the February 2011 Supplemental Statement of the Case, not the most recent final decision denying the Veteran's claim for entitlement to service connection for his right inguinal hernia, which was an October 1996 rating decision.  

This letter failed to provide the notice requested in the previous Board remand. Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran has still not been provided with adequate notice for his claim, the Board finds that a remand for proper notification relating to the Veteran's claim is necessary.

With regard to the Veteran's claim of service connection for a lumbar spine disability, the Board remanded this claim in May 2011, noting that although service treatment records are negative for any complaints or treatment for a low back disability, the Veteran testified at his October 2009 hearing that he had injured his back during service while bending down to lift and load machine guns that weighed approximately 100 pounds.  He also stated that after his back popped from loading the machine guns, he experienced pain that radiated down his low back.  Post-service VA and private medical records indicate that the Veteran reported low back pain in the right quadrant in October 1979, was diagnosed with mild chronic lumbosacral strain in March 1986, and received treatment for lower back pain in January 2003.  

The Board found that a medical examination and opinion was needed in order to determine whether the Veteran's service-connected back disability was related to service.  The Board instructed the examiner to consider the Veteran's lay statements regarding his in-service injury and his statements regarding on going back pain since service.

The Veteran was provided with this examination in July 2011; however, the examiner did not take into account the Veteran's lay statements, as instructed.  As such, the Veteran's claims file should be returned to the VA examiner who provided the July 2011 examination, in order for him to provide an opinion that takes into account the Veteran's lay statements.
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the claim to reopen the claim for service connection for a right inguinal hernia disability.  The notice should specifically address what evidence would be necessary to substantiate that element or elements required to establish service connection for a right inguinal hernia disability, that were found insufficient in the previous denial in October 1996, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are not yet of record.  All records obtained shall be associated with the Veteran's claims file.

3.  The RO/AMC shall return the Veteran's claims file  to the examiner who provided the July 2011 examination, if available.  The claims file should again be reviewed by the examiner and that review should be noted in the examination report. 

The examiner is instructed that the Veteran's statements regarding his in-service back injury and his ongoing pain since active duty should be taken as credible, for the purposes of this examination only.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion)

The examiner should state whether it is at least as likely as not that any current low back disability is related to the Veteran's in-service back injury from lifting and loading machine guns that weighed approximately 100 pounds.  In rendering his opinion, the examiner must acknowledge and discuss the Veteran's competent reports as to the onset and continuity of symptomatology.   Any opinions expressed must be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


